



 
EXECUTION COPY
 
AGREEMENT
 
AGREEMENT (this “Agreement”), dated as of February 14, 2008, by and among First
Niagara Financial Group, Inc., a Delaware corporation (the “Company”), M. Bruce
Cohen, an individual residing at 404 Sutton Place, Albany, NY 12203 (“Cohen”),
Carl A. Florio, an individual residing at 9 Hills Road, Loudonville, NY 12211
(“Florio”) and Anthony J. Mashuta, an individual residing at 24 Shaker Bay Road,
Latham, NY 12110 (“Mashuta” and together with Cohen and Florio, the “Requesting
Stockholders”).
 
WHEREAS, each Requesting Stockholder has requested that the
Governance/Nominating Committee (the “Governance/Nominating Committee”) of the
Board of Directors of the Company (the “Board”) nominate him for election as a
director of the Company at the Company’s 2008 Annual Meeting of Stockholders
(the “2008 Annual Meeting”) and that he be considered as a director of First
Niagara Bank (the “Bank”); and
 
WHEREAS, the Board, on the recommendation of the Governance/Nominating
Committee, has determined that it is advisable and in the best interests of the
Company and its stockholders that Thomas E. Baker, G. Thomas Bowers and William
H. Jones be nominated for re-election to the Board at the 2008 Annual Meeting
and that the size of the Board not be increased at this time; and
 
WHEREAS, in light of the foregoing, the Board has determined not to nominate any
of the Requesting Stockholders for election to the Board at the 2008 Annual
Meeting; and
 
WHEREAS, the Company has determined that the interests of the Company and its
stockholders would be best served by, and each of the Requesting Stockholders
has determined that his interests would best be served by, (i) appointing Florio
to the Board prior to the Company’s 2009 Annual Meeting of Stockholders (the
“2009 Annual Meeting”) and (ii) the receipt of the other agreements, covenants,
rights and benefits as provided herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
representations set forth herein, intending to be legally bound hereby, the
parties hereby agree as follows:
 
1. Board Representation; Nominations.
 
(a) The Company agrees that, on or before the date of the Board’s regularly
scheduled meeting in January 2009, the Board shall take all necessary action to
increase the size of the Board by one and to contemporaneously fill such vacancy
with Florio (such that Florio will be able to participate as a director at such
meeting), who shall serve in the class of directors with a term expiring at the
2009 Annual Meeting.
 
(b) The Board shall nominate Florio to stand for re-election to the Board at the
2009 Annual Meeting for a term expiring at the Company’s 2012 Annual Meeting of
Stockholders (the “2012 Annual Meeting”). The Board shall recommend that the
Company’s stockholders vote for the election of Florio at the 2009 Annual
Meeting.
 

 
1

--------------------------------------------------------------------------------

 



 
(c) The Company shall cause the Bank to appoint Florio to the Board of Directors
of the Bank concurrently with his appointment to the Board.
 
(d) Through the Termination Date, the Governance/Nominating Committee shall
evaluate director candidates in accordance with its Charter and the Policies and
Procedures for the Consideration of Board Candidates Submitted by Stockholders
and for Stockholder Communications with Directors, each as then in effect.
 
2. Non-Solicitation and Other Arrangements.
 
(a) Each of the Requesting Stockholders agrees that, during the period
commencing on the date of the execution of this Agreement and ending on the
Termination Date, without the prior written consent of the Board as specifically
expressed in a resolution adopted by a majority of the entire membership of the
Board (other than Florio), no Requesting Stockholder, nor any of their
respective Affiliates or Associates nor any Person acting at their direction or
on their behalf will, directly or indirectly:
 
(i) with respect to the Company or its Voting Securities, make, engage or in any
way participate in, directly or indirectly, any “solicitation” (as such term is
used in the proxy rules of the U.S. Securities and Exchange Commission (the
“SEC”)) of proxies or consents (whether or not relating to the election or
removal of directors); seek to advise, encourage or influence any Person with
respect to the voting of any Voting Securities (other than Affiliates or
Associates); initiate, propose or otherwise “solicit” (as such term is used in
the proxy rules of the SEC) stockholders of the Company for the approval of
stockholder proposals, whether made pursuant to Rule 14a-8 or Rule 14a-4 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
otherwise, or cause or encourage or attempt to cause or encourage any other
Person to initiate any such stockholder proposal; otherwise communicate with the
Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the
Exchange Act; or participate in, or take any action pursuant to, any
“shareholder access” proposal which may be adopted by the SEC, whether in
accordance with previously proposed rules or otherwise;
 
(ii) seek, propose, or make any statement with respect to any merger,
consolidation, business combination, tender or exchange offer, sale or purchase
of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization or similar transactions of or involving the
Company or any of its Affiliates or Associates;
 
(iii) acquire, offer or propose to acquire, or agree to acquire (except by way
of stock dividends, stock splits, reverse stock splits or other distributions or
offerings made available to holders of any Voting Securities generally),
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another Person, by joining a partnership, limited
partnership, syndicate or other “group” (within the meaning of Section 13(d)(3)
of the Exchange Act) or otherwise, any Voting Securities if as a result of such
acquisition he and his Affiliates and Associates would beneficially own in the
aggregate in excess of 4.9% of the Company’s Voting Securities; provided,
however, that Florio may receive Voting Securities as compensation for his
service on the Board in accordance with the Company’s policies applied to all
directors;
 

 
2

--------------------------------------------------------------------------------

 



 
(iv) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities;
 
(v) deposit any Voting Securities in any voting trust or subject any Voting
Securities to any arrangement or agreement with respect to the voting of any
Voting Securities;
 
(vi) act alone or in concert with others to control or seek to control, or
influence or seek to influence, the Company’s management, the Board or the
policies of the Company;
 
(vii) make any demand or request for any list of the Company’s stockholders, or
any related material, or for the books and records of the Company or its
Affiliates;
 
(viii) except as specifically and expressly set forth in this Agreement, seek,
alone or in concert with others, election or appointment to or representation
on, or nominate or propose the nomination of any candidate to, the Board, or
seek the removal of any member of the Board;
 
(ix) have any discussions or communications, or enter into any arrangements,
understanding or agreements (whether written or oral) with, or advise, finance,
assist or encourage, any other Person in connection with any of the foregoing,
or make any investment in or enter into any arrangement with any other Person
(other than a passive investment not in excess of 5% of such Person’s
outstanding equity interests) that engages, or offers or proposes to engage, in
any of the foregoing;
 
(x) make or disclose any statement regarding any intent, purpose, plan or
proposal with respect to the Board, the Company, its management, policies or
affairs or any of its securities or assets or this Agreement that is
inconsistent with the provisions of this Agreement, including any intent,
purpose, plan or proposal that is conditioned on, or would require waiver,
amendment, nullification or invalidation of, any provision of this Agreement or
take any action that could require the Company to make any public disclosure
relating to any such intent, purpose, plan, proposal or condition; or
 

 
3

--------------------------------------------------------------------------------

 



 
(xi) otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.
 
(b) Notwithstanding any other provision of this Agreement, Florio, during the
term of his service as a director of the Company, shall not be prohibited from
acting as a director and complying with his fiduciary duties as a director of
the Company.
 
3. Voting Arrangements. From the date hereof until the Termination Date, each
Requesting Stockholder shall, and shall cause his Affiliates to, (a) be present,
in person or by proxy, at all annual and special meetings of stockholders of the
Company so that all Voting Securities beneficially owned by him and his
Affiliates and then entitled to vote may be counted for the purpose of
determining the presence of a quorum at such meetings, (b) support each nominee
on the slate of nominees proposed by the Board and vote all Voting Securities
which he and his Affiliates are then entitled to vote in favor of the election
of each such nominee, and (c) vote in accordance with the Board’s recommendation
on all stockholder proposals, whether such proposals have been made pursuant to
Rule 14a-8 under the Exchange Act or otherwise.
 
4. Representations and Warranties of the Requesting Stockholders.
 
(a) Each Requesting Stockholder represents and warrants on his own behalf that
this Agreement has been duly executed and delivered, constitutes his valid and
binding obligation, and is enforceable against him in accordance with its terms.
 
(b) Cohen represents and warrants that, as of the date of this Agreement, he is
the beneficial owner of 33,560 shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”).
 
(c) Florio represents and warrants that, as of the date of this Agreement, he is
the beneficial owner of 588,311 shares of Common Stock.
 
(d) Mashuta represents and warrants that, as of the date of this Agreement, he
is the beneficial owner of 38,706 shares of Common Stock.
 
5. Representations and Warranties of the Company.
 
(a) The Company represents and warrants that it has the corporate power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby.
 
(b) The Company represents and warrants that this Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes a
valid and binding agreement of the Company, enforceable against it in accordance
with its terms.
 
6. Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such costs and expenses.
 

 
4

--------------------------------------------------------------------------------

 



 
7. Termination Date. The date on which this Agreement shall terminate is
referred to herein as the “Termination Date.” The Termination Date shall be the
earlier of (a) the 30th day immediately preceding the last day on which
stockholders are permitted, under the terms of the Company’s bylaws as then in
effect, to nominate candidates to stand for election to the Board at the 2012
Annual Meeting and (b) the occurrence of a Change of Control of the Company. A
“Change of Control” of the Company shall be deemed to have occurred if either of
the following events shall have occurred: (i) any Person is or becomes the
beneficial owner, directly or indirectly, of 50% or more of the Company’s Voting
Securities or (ii) there is consummated a merger or consolidation of the Company
with any other corporation or other entity, other than a merger or consolidation
which results in the Company’s Voting Securities outstanding immediately prior
to such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation.
 
8. Publicity. Except as otherwise required by law or by the rules of Nasdaq,
neither the Company nor any Requesting Stockholder shall issue or cause the
publication of any press release or other public announcement with respect to,
or otherwise make any public statement concerning, this Agreement or the terms
hereof without the consent of the other party.
 
9. Specific Performance. The Company, on the one hand, and the Requesting
Stockholders, on the other hand, acknowledge and agree that the other party
would be irreparably injured by a breach of this Agreement by such party and
that money damages are an inadequate remedy for an actual or threatened breach
of this Agreement because of the difficulty of ascertaining the amount of damage
that will be suffered in the event that this Agreement is breached. Accordingly,
the Company and the Requesting Stockholders agree to the granting of specific
performance of this Agreement and injunctive or other equitable relief as a
remedy for any such breach, without proof of actual damages, and further agree
to waive any requirement for the securing or posting of any bond in connection
with any such remedy. Such remedy shall not be deemed to be the exclusive remedy
for a breach of this Agreement, but shall be in addition to all other remedies
available at law or equity. In the event of litigation relating to this
Agreement, if a court of competent jurisdiction determines in a final,
nonappealable order that this Agreement has been breached by either party, then
the breaching party will reimburse the other party for its costs and expenses
(including, without limitation, reasonable legal fees and expenses) incurred in
connection with all such litigation.
 
10. No Waiver. Any waiver by any party hereto of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party hereto to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
11. Certain Definitions. As used in this Agreement, (a) the term “Person” as
used herein shall be interpreted broadly to include, among others, any
individual, partnership, corporation, limited liability company, joint venture,
group, syndicate, trust, government or agency thereof, or any other association
or entity; (b) the terms “Affiliates” and “Associates” shall have the meanings
set forth in Rule 12b-2 under the Exchange Act and shall include persons who
become Affiliates or Associates of any Person subsequent to the date hereof; (c)
the term “Voting Securities” shall mean the shares of Common Stock and any other
securities of the Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, such Common
Stock or other securities, whether or not subject to the passage of time or
other contingencies; and (d) the Company and the Requesting Stockholders will be
referred to herein individually as a “party” and collectively as “parties”.
 

 
5

--------------------------------------------------------------------------------

 



 
12. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
 
13. Successors and Assigns. All the terms and provisions of this Agreement shall
inure to the benefit of and shall be enforceable by the successor and assigns of
the parties hereto.
 
14. Survival of Representations. All representations, warranties and agreements
made by the parties in this Agreement or pursuant hereto shall survive the date
hereof.
 
15. Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof and is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.
 
16. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
17. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given if so given) by hand delivery, cable, facsimile (receipt
confirmed), or by mail (registered or certified, postage prepaid, return receipt
requested) to the respective parties hereto as follows:
 
If to the Company:
 
First Niagara Financial Group, Inc.
6950 South Transit Road
P.O. Box 514
Lockport, NY 14095-0514
Attention: John Mineo, General Counsel and Corporate Secretary
Fax: (716) 625-9262
 

 
6

--------------------------------------------------------------------------------

 



 
with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: William S. Rubenstein, Esq.
Fax: (917) 777-2642
 
If to the Requesting Stockholders:
 
M. Bruce Cohen
404 Sutton Place
Albany, NY 12203
Fax: (518) 452-3463
 
Carl A. Florio
9 Hills Road
Loudonville, NY 12211
Fax: (518) 431-3550
 
Anthony J. Mashuta
24 Shaker Bay Road
Latham, NY 12110
Fax: (518) 365-6300
 
with a copy to:
 
Silver Freedman & Taff, LLP
3299 K Street, N.W. Suite 100
Washington, DC 20007-4444
Attention: Robert Freedman, Esq.
Fax: (202) 337-5502
 
or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 
18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and performed in such State, without giving effect to choice of
law principles thereof that would cause the application of the laws of any other
jurisdiction; provided, however, that any issue related to the duties (and
compliance therewith) of any member of the Board as such shall be governed by
the laws of the State of Delaware, including the Delaware General Corporation
Law. Nothing in this Agreement shall affect the obligation of any party to
testify truthfully if called to testify under oath.
 
19. Submission to Jurisdiction. Each of the parties irrevocably submits to the
exclusive jurisdiction and service and venue in any federal or state court
sitting in the State of New York for the purposes of any action, suit or
proceeding relating to this Agreement. Each of the parties irrevocably and
unconditionally waives any objections to the laying of venue of any action, suit
or proceeding relating to this Agreement in any federal or state court sitting
in the State of New York, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.
 

 
7

--------------------------------------------------------------------------------

 



 
20. Rule of Construction. This Agreement has been negotiated by all parties, and
all parties have participated in the drafting of the language of this Agreement.
No rule of construction of contracts requiring that provisions be construed
against the drafter of an agreement shall be applied to this Agreement.
 
21. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, including by facsimile, each of which shall be an original, but
each of which together shall constitute one and the same Agreement.
 
22. Further Actions. Upon and subject to the terms of this Agreement, each of
the parties hereto agrees to use its or his reasonable best efforts to take or
cause to be taken all actions, and to do, or cause to be done, and to assist and
cooperate with the other party in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the matters contemplated by this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed as of the day and year first written above.
 



 
FIRST NIAGARA FINANCIAL GROUP, INC.
             
By:
 
   
Name:  John R. Koelmel
   
Title:   President & CEO
                   
 
 
M. BRUCE COHEN
             
 
 
CARL A. FLORIO
             
 
 
ANTHONY J. MASHUTA

 


 
 


 
 
[Signature Page to Agreement]
 
 
9

--------------------------------------------------------------------------------

 
 